                  Case 19-10234-KBO           Doc 765       Filed 08/31/21        Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    RMBR LIQUIDATION, INC., et al., 1                             ) Case No. 19-10234 (KBO)
                                                                  )
                                    Debtors.                      ) (Jointly Administered)
                                                                  )

                                       AFFIDAVIT OF SERVICE

        I, Shunte Jones, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On August 25, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Core/2002 Service List
attached hereto as Exhibit A; and the Litigation Parties Service List attached hereto as Exhibit B:

      •      Eighth Motion to Extend the Time Period within which the Debtors May File Notices to
             Remove Actions [Docket No. 764]




                               [Remainder of page intentionally left blank]




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, include: RMBR Liquidation, Inc. (2696); RMBR Liquidation Holdco Corp. (5858); and RMBR Liquidation
Holdings Corporation (2354). The location of the Debtors' service address is: 5500 Avion Park Drive, Highland
Heights, Ohio 44143.
            Case 19-10234-KBO        Doc 765       Filed 08/31/21     Page 2 of 18




Dated: August 31, 2021
                                                                    /s/ Shunte Jones
                                                                    Shunte Jones
State of New York
County of New York

Subscribed and sworn (or affirmed) to me on August 31, 2021, by Shunte Jones, proved to me on
the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                               2                               SRF 56160
Case 19-10234-KBO   Doc 765   Filed 08/31/21   Page 3 of 18




                       Exhibit A
                                                         Case 19-10234-KBO             Doc 765           Filed 08/31/21           Page 4 of 18
                                                                                                Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below
                 DESCRIPTION                               NAME                                         ADDRESS                                        EMAIL             METHOD OF SERVICE
COUNSEL TO THE MACERICH COMPANY,
STARWOOD RETAIL PARTNERS LLC,CENTENNIAL
REAL ESTATE CO., MONTEBELLO TOWN CENTER                                              ATTN: DUSTIN P. BRANCH
INVESTORS LLC, ST MALL OWNER, LLC, AND YTC                                           2029 CENTURY PARK EAST, SUITE 800
MALL OWNER, LLC                            BALLARD SPAHR LLP                         LOS ANGELES CA 90067-2909                     BRANCHD@BALLARDSPAHR.COM            Email
COUNSEL TO KRAVCO COMPANY LLC, ARONOV
REALTY MANAGEMENT, THE MACERICH
COMPANY, STARWOOD RETAIL PARTNERS LLC,
CENTENNIAL REAL ESTATE CO., MONTEBELLO
TOWN CENTER INVESTORS LLC, ST MALL OWNER,                                            ATTN: LESLIE C. HEILMAN, LAUREL D. ROGLEN
LLC, YTC MALL OWNER, LLC, AND BROOKFIELD                                             919 N. MARKET STREET, 11TH FLOOR              heilmanl@ballardspahr.com
PROPERTY REIT INC.                         BALLARD SPAHR LLP                         WILMINGTON DE 19801-3034                      roglenl@ballardspahr.com            Email

COUNSEL TO CAROUSEL CENTER COMPANY, L.P.,
CROSSGATES MALL GENERAL COMPANY NEWCO,
LLC, CRYSTAL RUN GALLERIA LLC, HOLYOKE MALL
COMPANY, L.P., JPMG MANASSAS MALL OWNER                                              ATTN: KEVIN M. NEWMAN, ESQ.
LLC, POUGHKEEPSIE GALLERIA LLC, SALMON RUN                                           BARCLAY DAMON TOWER
SHOPPING CENTER, L.L.C., SANGERTOWN SQUARE,                                          125 EAST JEFFERSON STREET
L.L.C. AND PYRAMID WALDEN COMPANY, L.P.     BARCLAY DAMON LLP                        SYRACUSE NY 13202                             KNEWMAN@BARCLAYDAMON.COM            First Class Mail and Email
                                                                                     ATTN: JENNIFER R. HOOVER, KEVIN M. CAPUZZI
                                                                                     AND JOHN C. GENTILE
                                                                                     222 DELAWARE AVENUE                           JHOOVER@BENESCHLAW.COM
                                                BENESCH, FRIEDLANDER, COPLAN &       SUITE 801                                     KCAPUZZI@BENESCHLAW.COM
COUNSEL TO WORLDPLAY, INC.                      ARONOFF LLP                          WILMINGTON DE 19801                           JGENTILE@BENESCHLAW.COM             Email
                                                                                     ATTN: ERNIE ZACHARY PARK
COUNSEL TO THE IRVINE COMPANY LLC, A                                                 13215 E. PENN ST., SUITE 510
DELAWARE LIMITED COMPANY                        BEWLEY, LASSLEBEN & MILLER, LLP      WHITTIER CA 90602                             ERNIE.PARK@BEWLEYLAW.COM            First Class Mail and Email
                                                                                     ATTN: KRISTEN N. PATE, SVP & SENIOR
                                                                                     ASSOCIATE GENERAL COUNSEL
                                                                                     350 N. ORLEANS STREET
                                                BROOKFIELD PROPERTY REIT, INC., AS   SUITE 300
COUNSEL TO BROOKFIELD PROPERTY REIT, INC        AGENT                                CHICAGO IL 60654-1607                         BK@BROOKFIELDPROPERTIESRETAIL.COM   Email
                                                                                     ATTN: SHAWN M. CHRISTIANSON, ESQ.
                                                                                     55 SECOND STREET
                                                BUCHALTER, A PROFESSIONAL            17TH FLOOR
COUNSEL TO ORACLE AMERICA, INC.                 CORPORATION                          SAN FRANCISCO CA 94105-3493                   SCHRISTIANSON@BUCHALTER.COM         First Class Mail and Email




        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                                Page 1 of 13
                                                   Case 19-10234-KBO               Doc 765          Filed 08/31/21      Page 5 of 18
                                                                                           Exhibit A
                                                                                     Core/2002 Service List
                                                                                    Served as set forth below
               DESCRIPTION                              NAME                                       ADDRESS                                 EMAIL               METHOD OF SERVICE
COUNSEL TO THE MARION PLAZA, INC., D/B/A
EASTWOOD MALL, CAFARO-PEACHCREEK JOINT
VENTURE PARTNERSHIP D/B/A MILLCREEK MALL,
SANDUSKY MALL COMPANY, THE CAFARO
NORTHWEST PARTNERSHIP D/B/A SOUTH HILL                                         ATTN: RICHARD T. DAVIS
MALL AND SPOTSYLVANIA MALL COMPANY D/B/A                                       5577 YOUNGSTOWN-WARREN RD.
SPOTSYLVANIA TOWNE CENTRE                 CAFARO MANAGEMENT COMPANY            NILES OH 44446                            RDAVIS@CAFAROCOMPANY.COM            Email
PROPOSED COUNSEL TO THE OFFICIAL                                               ATTN: CHRISTOPHER GRIFFITHS
COMMITTEE OF                                                                   267 EAST MAIN STREET
UNSECURED CREDITORS                       CONNOLLY GALLAGHER LLP               NEWARK DE 19711                           CGRIFFITHS@CONNOLLYGALLAGHER.COM    First Class Mail and Email
                                                                               ATTN: KELLY M. CONLAN
                                                                               THE BRANDYWINE BUILDING
COUNSEL TO HEWY WINE CHILLERS, LLC A/K/A                                       1000 N. WEST STREET, SUITE 1400
CORKCICLE                                 CONNOLLY GALLAGHER LLP               WILMINGTON DE 19801                       KCONLAN@CONNOLLYGALLAGHER.COM       Email
                                                                               ATTN: MAGGIE WELCH AND LEGAL
                                                                               DEPARTMENT
THE AGENT UNDER THE DEBTORS’ PREPETITION                                       225 W. WASHINGTON ST.
ASSET-BASED FACILITY AND PREPETITION TERM                                      9TH FLOOR                                 MAGGIE.WELCH@CORTLANDGLOBAL.COM
LOAN FACILITY                             CORTLAND CAPITAL MARKET SERVICES LLC CHICAGO IL 60606                          CHRIS.CAPEZUTI@CORTLANDGLOBAL.COM   First Class Mail and Email
                                                                               ATTN: BANKRUPTCY CLERK
                                                                               ROOM #210 CIVIC CENTER COMPLEX
                                          COUNSEL TO VANDERBURGH COUNTY        1 NW MARTIN LUTHER KING JR. BLVD          LSTRICKLAND@VANDERBURGHGOV.ORG
COUNSEL TO VANDERBURGH COUNTY TREASURER TREASURER                              EVANSVILLE IN 47708-1882                  TREASURER@VANDERBURGHGOV.ORG        First Class Mail and Email
                                                                               ATTN: ZILLAH FRAMPTON
                                                                               820 N FRENCH ST
DELAWARE DIVISION OF REVENUE              DELAWARE DIVISION OF REVENUE         WILMINGTON DE 19801                       FASNOTIFY@STATE.DE.US               First Class Mail and Email
                                                                               CORPORATIONS FRANCHISE TAX
                                                                               PO BOX 898
DELAWARE SECRETARY OF STATE               DELAWARE SECRETARY OF STATE          DOVER DE 19903                            DOSDOC_FTAX@STATE.DE.US             First Class Mail and Email
                                                                               ATTN BANKRUPTCY DEPT
                                                                               820 SILVER LAKE BLVD
                                                                               STE 100
DELAWARE STATE TREASURY                   DELAWARE STATE TREASURY              DOVER DE 19904                            STATETREASURER@STATE.DE.US          First Class Mail and Email
                                                                               ATTN: R. CRAIG MARTIN, MARIS KANDESTIN
COUNSEL TO GRAVOTECH INC. D/B/A                                                1201 N. MARKET STREET, SUITE 2100         CRAIG.MARTIN@DLAPIPER.COM
GRAVOGRAPH                                DLA PIPER LLP (US)                   WILMINGTON DE 19801                       MARIS.KANDESTIN@DLAPIPER.COM        Email
                                                                               ATTN: RACHEL EHRLICH ALBANESE
COUNSEL TO GRAVOTECH INC. D/B/A                                                1251 AVENUE OF THE AMERICAS
GRAVOGRAPH                                DLA PIPER LLP (US)                   NEW YORK NY 10020                         RACHEL.ALBANESE@DLAPIPER.COM        Email
                                                                               ATTN: AMISH R. DOSHI, ESQ.
                                                                               1979 MARCUS AVENUE
                                                                               SUITE 201E
COUNSEL TO ORACLE AMERICA, INC.           DOSHI LEGAL GROUP, P.C.              LAKE SUCCESS NY 11042                     AMISH@DOSHILEGAL.COM                Email



        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                           Page 2 of 13
                                                          Case 19-10234-KBO        Doc 765           Filed 08/31/21        Page 6 of 18
                                                                                            Exhibit A
                                                                                      Core/2002 Service List
                                                                                     Served as set forth below
                   DESCRIPTION                                    NAME                               ADDRESS                                     EMAIL       METHOD OF SERVICE
                                                                                 ATTN: BANKRUPTCY DEPT
ENVIRONMENTAL PROTECTION AGENCY - REGION                                         1650 ARCH STREET
3                                        ENVIRONMENTAL PROTECTION AGENCY         PHILADELPHIA PA 19103-2029                                                First Class Mail
                                                                                 ATTN: DAVID NEAL STERN
                                                                                 1875 NW CORPORATE BOULEVARD
                                                                                 SUITE 100
COUNSEL TO GLL U.S. RETAIL, L.P.                 FRANK, WEINBERG & BLACK, P.L.   BOCA RATON FL 33431                        dnstern@fwblaw.net             Email
                                                                                 ATTN: RONALD E. GOLD, A.J. WEBB
                                                                                 3300 GREAT AMERICAN TOWER
                                                                                 301 EAST FOURTH STREET                     RGOLD@FBTLAW.COM
COUNSEL TO WASHINGTON PRIME GROUP INC.           FROST BROWN TODD LLC            CINCINNATI OH 45202                        AWEBB@FBTLAW.COM               Email
                                                                                 ATTN: DAVID N. CRAPO
                                                                                 ONE GATEWAY CENTER
CONSUMER PRIVACY OMBUDSMAN                       GIBBONS P.C.                    NEWARK NJ 07102-5310                       dcrapo@gibbonslaw.com          Email
                                                                                 ATTN: DOUGLAS B. ROSNER, ESQ.
COUNSEL TO WARWICK MALL L.L.C. AND STAG                                          400 ATLANTIC AVENUE
NORTH JACKSON 2, LLC                             GOULSTON & STORRS PC            BOSTON MA 02110-3333                       DROSNER@GOULSTONSTORRS.COM     Email
                                                                                 ATTN: MARIE-JOSEE DUBE
COUNSEL TO INTERNATIONAL BUSINESS                                                275 VIGER EAST
MACHINES CORPORATION                             IBM CORPORATION                 MONTREAL QC H2X 3R7 CANADA                                                First Class Mail
                                                                                 ATTN: ANDREW GRAVINA, SPECIAL HANDLING
                                                                                 GROUP; CHRISTINA LOPES GOULART,
                                                                                 BANKRUPTCY COORDINATOR
                                                                                 7100 HIGHLANDS PKWY
COUNSEL FOR IBM CREDIT LLC                       IBM CREDIT LLC                  SMYRNA GA 30082                            CGOULART@BR.IBM.COM            First Class Mail and Email
                                                                                 ATTN: CRISTINA GOULART
                                                                                 AVENIDA PASTEUR 138
IBM CREDIT LLC                                   IBM CREDIT LLC                  BOTAFAGO RJ 22290-240 BRAZIL               CGOULART@BR.IBM.COM            Email
                                                                                 CENTRALIZED INSOLVENCY OPERATION
                                                                                 2970 MARKET ST
                                                                                 MAIL STOP 5 Q30 133
IRS INSOLVENCY SECTION                           INTERNAL REVENUE SERVICE        PHILADELPHIA PA 19104-5016                                                First Class Mail
                                                                                 CENTRALIZED INSOLVENCY OPERATION
                                                                                 PO BOX 7346
IRS INSOLVENCY SECTION                           INTERNAL REVENUE SERVICE        PHILADELPHIA PA 19101-7346                                                First Class Mail
                                                                                 ATTN: JOSEPH CORRIGAN
IRON MOUNTAIN INFORMATION MANAGEMENT,            IRON MOUNTAIN INFORMATION       ONE FEDERAL STREET
LLC                                              MANAGEMENT, LLC                 BOSTON MA 02110                            BANKRUPTCY2@IRONMOUNTAIN.COM   First Class Mail and Email
                                                                                 ATTN: ERIC R. WILSON, JASON R. ADAMS,      EWILSON@KELLEYDRYE.COM
PROPOSED COUNSEL TO THE OFFICIAL                                                 KRISTIN S. ELLIOTT, LAUREN S. SCHLUSSEL    JADAMS@KELLEYDRYE.COM
COMMITTEE OF                                                                     101 PARK AVENUE                            KELLIOTT@KELLEYDRYE.COM
UNSECURED CREDITORS                              KELLEY DRYE & WARREN LLP        NEW YORK NY 10178                          LSCHLUSSEL@KELLEYDRYE.COM      First Class Mail and Email




         In re: RMBR Liquidation, Inc., et al.
         Case No. 19-10234 (KBO)                                                           Page 3 of 13
                                                         Case 19-10234-KBO              Doc 765           Filed 08/31/21          Page 7 of 18
                                                                                                 Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below
                  DESCRIPTION                                    NAME                                  ADDRESS                                      EMAIL             METHOD OF SERVICE
                                                                                      ATTN: ANGELA M. SNELL, SPENCER A. WINTERS
                                                                                      AND CATHERINE JUN                            ANGELA.SNELL@KIRKLAND.COM
                                                                                      300 NORTH LASALLE                            SPENCER.WINTERS@KIRKLAND.COM
COUNSEL TO DEBTOR                               KIRKLAND & ELLIS LLP                  CHICAGO IL 60654                             CATHERINE.JUN@KIRKLAND.COM       Email
                                                                                      ATTN: CHRISTOPHER T. GRECO AND DEREK I.
                                                                                      HUNTER
                                                                                      601 LEXINGTON AVENUE                         DEREK.HUNTER@KIRKLAND.COM
COUNSEL TO DEBTOR                               KIRKLAND & ELLIS LLP                  NEW YORK NY 10022                            CHRISTOPHER.GRECO@KIRKLAND.COM   Email

COUNSEL TO PREIT SERVICES, LLC, AS AGENT FOR
PR CAPITAL CITY LIMITED PARTNERSHIP, CHERRY
HILL CENTER, LLC, CUMBERLAND MALL
ASSOCIATES, PR NORTH DARTMOUTH, LLC, PR
EXTON SQUARE PROPERTY LP, PR FINANCING
LIMITED PARTNERSHIP, MOORESTOWN MALL, LLC,
PR PATRICK HENRY, LLC, PR PLYMOUTH MEETING
LIMITED PARTNERSHIP, PR SPRINGFIELD/DELCO
LIMITED PARTNERSHIP, PR VIEWMONT LIMITED                                              ATTN: JEFFREY KURTZMAN, ESQUIRE
PARTNERSHIP, WG PARK, L.P., PR WOODLAND                                               401 S. 2ND STREET
LIMITED PARTNERSHIP AND PR WYOMING VALLEY                                             SUITE 200
LIMITED PARTNERSHIP                          KURTZMAN STEADY, LLC                     PHILADELPHIA PA 19147                        KURTZMAN@KURTZMANSTEADY.COM      Email

                                                                                      ATTN: ADAM G. LANDIS, MATTHEW B. MCGUIRE,
                                                                                      KIMBERLY A. BROWN, MATTHEW R. PIERCE         LANDIS@LRCLAW.COM
                                                                                      919 MARKET STREET                            MCGUIRE@LRCLAW.COM
                                                                                      SUITE 1800                                   BROWN@LRCLAW.COM
CO-COUNSEL TO DEBTOR                            LANDIS RATH & COBB LLP                WILMINGTON DE 19801                          PIERCE@LRCLAW.COM                Email
                                                                                      ATTN: SUSAN E. KAUFMAN, ESQ.
COUNSEL TO TAUBMAN LANDLORDS AND                                                      919 N. MARKET STREET, SUITE 460
WESTFIELDS, LLC                                 LAW OFFICE OF SUSAN E. KAUFMAN, LLC   WILMINGTON DE 19801                          SKAUFMAN@SKAUFMANLAW.COM         Email




        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                                 Page 4 of 13
                                                      Case 19-10234-KBO     Doc 765           Filed 08/31/21     Page 8 of 18
                                                                                     Exhibit A
                                                                               Core/2002 Service List
                                                                              Served as set forth below
                  DESCRIPTION                                NAME                            ADDRESS                                    EMAIL        METHOD OF SERVICE




COUNSEL TO WESTFIELD, LLC, ANNAPOLIS MALL
OWNER LLC, BRANDON SHOPPING CENTER
PARTNERS LTD., BROWARD MALL LLC, CITRUS
PARK MALL OWNER LLC, COUNTRYSIDE MALL LLC,
CULVER CITY MALL LLC, MERIDEN SQUARE
PARTNERSHIP, MISSIONVALLEY SHOPPINGTOWN,
LLC, NORTH COUNTY FAIR LP, EWHESCONDIDO
ASSOCIATES, L.P., PLAZABONITA LLC, ROSEVILLE
SHOPPINGTOWN LLC, SHERMAN OAKS FASHION
ASSOCIATES, LP, SUNRISE MALL LLC, TRUMBULL
SHOPPING CENTER #2 LLC, V F MALL LLC,
VALENCIA TOWN CENTER VENTURE, L.P., WEA
PALM DESERT LLC, WEA SOUTHCENTER LLC,
WESTLAND GARDEN STATE, PLAZA LIMITED                                      ATTN: ANDREW L. COLE
PARTNERSHIP, WESTLAND SOUTH SHORE MALL                                    800 NORTH KING STREET
L.P., AND WHEATON PLAZA REGIONAL SHOPPING                                 SUIT 303
CENTER LLC                                   LECLAIRRYAN                  WILMINGTON DE 19801                     andrew.cole@leclairryan.com      Email




COUNSEL TO WESTFIELD, LLC, ANNAPOLIS MALL
OWNER LLC, BRANDON SHOPPING CENTER
PARTNERS LTD., BROWARD MALL LLC, CITRUS
PARK MALL OWNER LLC, COUNTRYSIDE MALL LLC,
CULVER CITY MALL LLC, MERIDEN SQUARE
PARTNERSHIP, MISSIONVALLEY SHOPPINGTOWN,
LLC, NORTH COUNTY FAIR LP, EWHESCONDIDO
ASSOCIATES, L.P., PLAZABONITA LLC, ROSEVILLE
SHOPPINGTOWN LLC, SHERMAN OAKS FASHION
ASSOCIATES, LP, SUNRISE MALL LLC, TRUMBULL
SHOPPING CENTER #2 LLC, V F MALL LLC,
VALENCIA TOWN CENTER VENTURE, L.P., WEA
PALM DESERT LLC, WEA SOUTHCENTER LLC,
WESTLAND GARDEN STATE, PLAZA LIMITED                                      ATTN: NICLAS A. FERLAND, ILAN MARKUS
PARTNERSHIP, WESTLAND SOUTH SHORE MALL                                    545 LONG WHARF DRIVE
L.P., WESTFIELD, LLC, AND WHEATON PLAZA                                   9TH FLOOR                               niclas.ferland@leclairryan.com
REGIONAL SHOPPING CENTER LLC                 LECLAIRRYAN, PLLC            NEW HAVEN CT 06511                      ilan.markus@leclairryan.com      Email




        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                     Page 5 of 13
                                                         Case 19-10234-KBO              Doc 765          Filed 08/31/21   Page 9 of 18
                                                                                                Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below
                   DESCRIPTION                                  NAME                                    ADDRESS                                EMAIL               METHOD OF SERVICE

COUNSEL TO NUECES COUNTY, CAMERON                                                     ATTN: DIANE WADE SANDERS
COUNTY, CITY OF MCALLEN, MCLENNAN COUNTY, LINEBARGER GOGGAN BLAIR & SAMPSON           P.O. BOX 17428
VICTORIA COUNTY AND HIDALGO COUNTY        LLP                                         AUSTIN TX 78760                                                            First Class Mail
                                                                                      ATTN: DON STECKER
                                                                                      711 NAVARRO STREET
COUNSEL TO BEXAR COUNTY; COUNSEL TO ECTOR LINEBARGER GOGGAN BLAIR & SAMPSON           SUITE 300
CAD                                       LLP                                         SAN ANTONIO TX 78205                 SANANTONIO.BANKRUPTCY@PUBLICANS.COM   Email
                                                                                      ATTN: ELIZABETH WELLER
                                                                                      2777 N. STEMMONS FREEWAY
COUNSEL TO CITY OF FRISCO, DALLLAS COUNTY,       LINEBARGER GOGGAN BLAIR & SAMPSON    SUITE 1000
TARRANT COUNTY AND LEWISVILLE ISD                LLP                                  DALLAS TX 75207                      dallas.bankruptcy@publicans.com       First Class Mail and Email
COUNSEL TO CYPRESS - FAIRBANKS ISD, HARRIS
COUNTY, JEFFERSON COUNTY, MONTGOMERY
COUNTY, GALVESTON COUNTY AND                     LINEBARGER GOGGAN BLAIR & SAMPSON,
                                                                                PO BOX 3064
FORTBENDCOUNTY                                   LLP                            HOUSTON TX 77253-3064                      HOUSTON_BANKRUPTCY@PUBLICANS.COM      First Class Mail and Email
                                                                                ATTN: PETER MUTHIG
                                                                                222 NORTH CENTRAL AVENUE, SUITE 1100
ATTORNEYS FOR MARICOPA COUNTY TREASURER MARICOPA COUNTY ATTORNEY’S OFFICE       PHOENIX AZ 85004-2206                      MUTHIGK@MCAO.MARICOPA.GOV             Email
                                                                                ATTN: PETER MUTHIG
                                                                                CIVIL SERVICES DIVISION
                                                                                225 W. MADISON STREET
COUNSEL TO MARICOPA COUNTY TREASURER     MARICOPA COUNTY ATTORNEY’S OFFICE      PHONEIX AZ 85003                           MUTHIGK@MCAO.MARICOPA.GOV             First Class Mail and Email
COUNSEL TO THE COUNTY OF DENTON, TEXAS,                                         ATTN: TARA LEDAY
THE COUNTY OF WILLIAMSON, TEXAS AND                                             PO BOX 1269
MIDLAND CENTRAL APPRAISAL DISTRICT       MCCREARY, VESELKA, BRAGG & ALLEN, P.C. ROUND ROCK TX 78680                        TLEDAY@MVBALAW.COM                    Email
                                                                                ATTN: NICOLE C. KENWORTHY
COUNSEL TO PRINCE GEORGE'S COUNTY,                                              6801 KENILWORTH AVENUE, SUITE 400
MARYLAND AND CHARLES COUNTY, MARYLAND    MEYERS, RODBELL & ROSENBAUM, P.A.      RIVERDALE MD 20737-1385                    BDEPT@MRRLAW.NET                      First Class Mail and Email
                                                                                ATTN: SHERYL L. MOREAU
                                                                                BANKRUPTCY UNIT
COUNSEL TO THE MISSOURI DEPARTMENT OF                                           PO BOX 475
REVENUE                                  MISSOURI DEPARTMENT OF REVENUE         JEFFERSON CITY MO 65105-0475                                                     First Class Mail
                                                                                ATTN: MARC J. PHILLIPS
                                                                                1105 NORTH MARKET STREET
COUNSEL TO HEWY WINE CHILLERS, LLC A/K/A MONTGOMERY MCCRACKEN WALKER &          SUITE 1500
CORKCICLE                                RHOADS LLP                             WILMINGTON DE 19801                        MPHILLIPS@MMWR.COM                    Email




         In re: RMBR Liquidation, Inc., et al.
         Case No. 19-10234 (KBO)                                                               Page 6 of 13
                                                         Case 19-10234-KBO            Doc 765           Filed 08/31/21         Page 10 of 18
                                                                                                Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below
                   DESCRIPTION                                   NAME                                   ADDRESS                                        EMAIL      METHOD OF SERVICE
COUNSEL TO THE MARION PLAZA, INC., D/B/A
EASTWOOD MALL, CAFARO-PEACHCREEK JOINT
VENTURE PARTNERSHIP D/B/A MILLCREEK MALL,
SANDUSKY MALL COMPANY, THE CAFARO                                                    ATTN: RACHEL B. MERSKY
NORTHWEST PARTNERSHIP D/B/A SOUTH HILL                                               1201 N. ORANGE STREET
MALL AND SPOTSYLVANIA MALL COMPANY D/B/A MONZACK MERSKY MCLAUGHLIN AND               SUITE 400
SPOTSYLVANIA TOWNE CENTRE                 BROWDER, P.A                               WILMINGTON DE 19801                            RMERSKY@MONLAW.COM          Email

                                                                                     ATTN: JENNIFER L. MARINES, ERICA J. RICHARDS
                                                                                     250 WEST 55TH STREET                           JMARINES@MOFO.COM
COUNSEL FOR UNITED PARCEL SERVICE, INC.          MORRISON & FOERSTER LLP             NEW YORK NY 10019                              ERICHARDS@MOFO.COM          Email
                                                                                     ATTN: KAREN CORDRY
                                                 NATIONAL ASSOCIATION OF ATTORNEYS   1850 M ST., NW, 12TH FLOOR
ATTORNEY GENERAL                                 GENERAL                             WASHINGTON DC 20036                            KCORDRY@NAAG.ORG            Email
                                                                                     ATTN: TIMOTHY J. FOX
                                                                                     844 KING ST
                                                                                     STE 2207, LOCKBOX 35
UNITED STATES TRUSTEE DISTRICT OF DELAWARE OFFICE OF THE UNITED STATES TRUSTEE       WILMINGTON DE 19801                            TIMOTHY.FOX@USDOJ.GOV       First Class Mail and Email
                                                                                     ATTN: CHARLES A. MCCAULEY, III
                                                                                     1201 NORTH ORANGE STREET
                                                                                     SUITE 10 EAST
COUNSEL TO KROSNO GLASS                          OFFIT KURMAN, P.A.                  WILMINGTON DE 19801                            CMCCAULEY@OFFITKURMAN.COM   Email
                                                                                     ATTN: GRETCHEN CRAWFORD
                                                                                     320 ROBERT S. KERR, ROOM 505
OKLAHOMA COUNTY TREASURER                        OKLAHOMA COUNTY TREASURER           OKLAHOMA CITY OK 73102                         GRECRA@OKLAHOMACOUNTY.ORG   Email
                                                                                     ATTN: JEFFREY N. POMERANTZ & MAXIM B.
                                                                                     LITVAK
                                                                                     10100 SANTA MONICA BLVD
COUNSEL TO THE STALKING HORSE BIDDER AND                                             13TH FLOOR                                     JPOMERANTZ@PSZJLAW.COM
ENESCO PROPERTIES, LLC                           PACHULSKI STANG ZIEHL & JONES LLP   LOS ANGELES CA 90067                           MLITVAK@PSZJLAW.COM         Email
                                                                                     ATTN: JOSEPH M. MULVIHILL, ESQ.
                                                                                     919 N. MARKET STREET, 17TH FLOOR
COUNSEL TO ENESCO PROPERTIES, LLC                PACHULSKI STANG ZIEHL & JONES LLP   WILMINGTON DE 19801                            JMULVIHILL@PSZJLAW.COM      Email
                                                                                     ATTN: MAXIM B. LITVAK, ESQ.
                                                                                     150 CALIFORNIA STREET, 15TH FLOOR
COUNSEL TO ENESCO PROPERTIES, LLC                PACHULSKI STANG ZIEHL & JONES LLP   SAN FRANCISCO CA 94111                         MLITVAK@PSZJLAW.COM         Email
                                                                                     ATTN: CATHERINE SCHLOMANN ROBERTSON
                                                                                     225 WEST SANTA CLARA STREET
COUNSEL TO BOHANNON DEVELOPMENT                                                      SUITE 1500
COMPANY                                          PAHL & MCCAY                        SAN JOSE CA 95113                              CROBERTSON@PAHL-MCCAY.COM   First Class Mail and Email




         In re: RMBR Liquidation, Inc., et al.
         Case No. 19-10234 (KBO)                                                               Page 7 of 13
                                                    Case 19-10234-KBO               Doc 765           Filed 08/31/21        Page 11 of 18
                                                                                              Exhibit A
                                                                                        Core/2002 Service List
                                                                                       Served as set forth below
                  DESCRIPTION                               NAME                                    ADDRESS                                     EMAIL         METHOD OF SERVICE
                                                                                 ATTN: DOUGLAS D. HERMANN, MARCY J.
                                                                                 MCLAUGHLIN
COUNSEL TO HILCO MERCHANT RESOURCES, LLC                                         HERCULES PLAZA, SUITE 5100
AND                                                                              1313 N. MARKET STREET                       HERRMANND@PEPPERLAW.COM
GORDON BROTHERS RETAIL PARTNERS, LLC       PEPPER HAMILTON LLP                   WILMINGTON DE 19899-1709                    MCLAUGHLINM@PEPPERLAW.COM      First Class Mail and Email
                                                                                 ATTN: EBONEY COBB
                                           PERDUE, BRANDON, FIELDER, COLLINS &   500 E. BORDER STREET, SUITE 640
COUNSEL TO ARLINGTON ISD, CROWLEY ISD      MOTT, L.L.P.                          ARLINGTON TX 70610                          ecobb@pbfcm.com                Email
                                                                                 ATTN: LAURA J. MONROE
                                           PERDUE, BRANDON, FIELDER, COLLINS &   PO BOX 817
COUNSEL TO MIDLAND COUNTY                  MOTT, L.L.P.                          LUBBOCK TX 79408                            LMBKR@PBFCM.COM                Email
                                                                                 ATTN: OWEN M. SONIK
COUNSEL TO SPRING BRANCH INDEPENDENT       PERDUE, BRANDON, FIELDER, COLLINS &   1235 NORTH LOOP WEST, SUITE 600
SCHOOL DISTRICT                            MOTT, L.L.P.                          HOUSTON TX 77008                            osonik@pbfcm.com               Email
                                                                                 ATTN: DANIEL J. DEFRANCESCHI, ZACHARY I.
                                                                                 SHAPIRO
COUNSEL TO PREPETITION AGENT, CORTLAND                                           920 N. KING STREET                          DEFRANCESCHI@RLF.COM
CAPITAL MARKET SERVICES LLC                RICHARDS, LAYTON & FINGER, P.A.       WILMINGTON DE 19801                         SHAPIRO@RLF.COM                First Class Mail and Email
                                                                                 ATTN: FRED B. RINGEL
                                                                                 875 THIRD AVENUE
COUNSEL TO NORTH RIVERSIDE PARK ASSOCIATES ROBINSON BROG LEINWAND GREENE         9TH FLOOR
LLC                                        GENOVESE & GLUCK P.C.                 NEW YORK NY 10022                           FBR@ROBINSONBROG.COM           First Class Mail and Email
                                                                                 SECRETARY OF THE TREASURY
SECURITIES AND EXCHANGE COMMISSION -                                             100 F ST NE
HEADQUARTERS                               SECURITIES & EXCHANGE COMMISSION      WASHINGTON DC 20549                         SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 BROOKFIELD PLACE
SECURITIES AND EXCHANGE COMMISSION -       SECURITIES & EXCHANGE COMMISSION - NY 200 VESEY STREET STE 400                    BANKRUPTCYNOTICESCHR@SEC.GOV
REGIONAL OFFICE                            OFFICE                                NEW YORK NY 10281-1022                      NYROBANKRUPTCY@SEC.GOV         First Class Mail and Email
                                                                                 ATTN: BANKRUPTCY DEPT
                                                                                 ONE PENN CENTER
SECURITIES AND EXCHANGE COMMISSION -       SECURITIES & EXCHANGE COMMISSION -    1617 JFK BLVD STE 520
REGIONAL OFFICE                            PHILADELPHIA OFFICE                   PHILADELPHIA PA 19103                       SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                 ATTN: RONALD M. TUCKER, ESQ.
                                                                                 225 WEST WASHINGTON STREET                  RTUCKER@SIMON.COM
COUNSEL TO SIMON PROPERTY GROUP, L.P.      SIMON PROPERTY GROUP, L.P.            INDIANAPOLIS IN 46204                       MPROFFITT@SIMON.COM            Email
                                                                                 ATTN: ANTOINETTE YOUNG, ESQ.
COUNSEL TO ROTH BROS., INC., A SODEXO                                            9801 WASHINGTONIAN BLVD., 12TH FLOOR
COMPANY                                    SODEXO, INC.                          GAITHERSBURG MD 20878                       ANTOINETTE.YOUNG@SODEXO.COM    First Class Mail and Email
                                                                                 ATTN: HOWARD MARC SPECTOR
                                                                                 12770 COIT ROAD, SUITE 1100
COUNSEL TO RETRO 1951, INC.                SPECTOR & JOHNSON, PLLC               DALLAS TX 75251                             HSPECTOR@SPECTORJOHNSON.COM    Email




        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                              Page 8 of 13
                                                       Case 19-10234-KBO               Doc 765          Filed 08/31/21        Page 12 of 18
                                                                                                Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below
                  DESCRIPTION                                  NAME                                    ADDRESS                                   EMAIL             METHOD OF SERVICE
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     P.O. BOX 300152
ATTORNEY GENERAL                                STATE OF ALABAMA ATTORNEY GENERAL MONTGOMERY AL 36130-0152                                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     2005 N CENTRAL AVE
ATTORNEY GENERAL                                STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004                          AGINFO@AZAG.GOV                   First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     P.O. BOX 944255
ATTORNEY GENERAL                                STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244-2550                  BANKRUPTCY@COAG.GOV               First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     RALPH L. CARR COLORADO JUDICIAL CENTER
                                                                                     1300 BROADWAY, 10TH FLOOR
ATTORNEY GENERAL                                STATE OF COLORADO ATTORNEY GENERAL DENVER CO 80203                                                               First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                STATE OF CONNECTICUT ATTORNEY        55 ELM ST.
ATTORNEY GENERAL                                GENERAL                              HARTFORD CT 06106-                        ATTORNEY.GENERAL@PO.STATE.CT.US   First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     CARVEL STATE OFFICE BLDG.
                                                                                     820 N. FRENCH ST.
ATTORNEY GENERAL                                STATE OF DELAWARE ATTORNEY GENERAL WILMINGTON DE 19801                         ATTORNEY.GENERAL@STATE.DE.US      First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     40 CAPITAL SQUARE, SW
ATTORNEY GENERAL                                STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334-1300                                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     425 QUEEN ST.
ATTORNEY GENERAL                                STATE OF HAWAII ATTORNEY GENERAL     HONOLULU HI 96813                         HAWAIIAG@HAWAII.GOV               First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     700 W. JEFFERSON STREET
                                                                                     P.O. BOX 83720
ATTORNEY GENERAL                                STATE OF IDAHO ATTORNEY GENERAL      BOISE ID 83720-1000                                                         First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     100 WEST RANDOLPH STREET
ATTORNEY GENERAL                                STATE OF ILLINOIS ATTORNEY GENERAL   CHICAGO IL 60601                          WEBMASTER@ATG.STATE.IL.US         First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     INDIANA GOVERNMENT CENTER SOUTH
                                                                                     302 W. WASHINGTON ST., 5TH FLOOR
ATTORNEY GENERAL                                STATE OF INDIANA ATTORNEY GENERAL    INDIANAPOLIS IN 46204                                                       First Class Mail

                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     1305 E. WALNUT STREET
ATTORNEY GENERAL                                STATE OF IOWA ATTORNEY GENERAL       DES MOINES IA 50319                       IDRBANKRUPTCY@IOWA.GOV            First Class Mail and Email




        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                                Page 9 of 13
                                                       Case 19-10234-KBO              Doc 765          Filed 08/31/21        Page 13 of 18
                                                                                               Exhibit A
                                                                                         Core/2002 Service List
                                                                                        Served as set forth below
                  DESCRIPTION                                  NAME                                     ADDRESS                                  EMAIL            METHOD OF SERVICE
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    120 SW 10TH AVE.
                                                                                    2ND FLOOR
ATTORNEY GENERAL                                STATE OF KANSAS ATTORNEY GENERAL    TOPEKA KS 66612-1597                                                        First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    700 CAPITOL AVENUE
                                                                                    SUITE 118
ATTORNEY GENERAL                                STATE OF KENTUCKY ATTORNEY GENERAL FRANKFORT KY 40601                         WEB@AG.KY.GOV                     First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    P.O. BOX 94095
ATTORNEY GENERAL                                STATE OF LOUISIANA ATTORNEY GENERAL BATON ROUGE LA 70804-4095                 CONSUMERINFO@AG.STATE.LA.US       First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    6 STATE HOUSE STATION
ATTORNEY GENERAL                                STATE OF MAINE ATTORNEY GENERAL     AUGUSTA ME 04333-                                                           First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    200 ST. PAUL PLACE
ATTORNEY GENERAL                                STATE OF MARYLAND ATTORNEY GENERAL BALTIMORE MD 21202-2202                    OAG@OAG.STATE.MD.US               First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                STATE OF MASSACHUSETTS ATTORNEY     ONE ASHBURTON PLACE
ATTORNEY GENERAL                                GENERAL                             BOSTON MA 02108-1698                      AGO@STATE.MA.US                   First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
                                                                                    525 W. OTTAWA ST., P.O. BOX 30212
ATTORNEY GENERAL                                STATE OF MICHIGAN ATTORNEY GENERAL LANSING MI 48909-0212                      MIAG@MICHIGAN.GOV                 First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    1400 BREMER TOWER
                                                                                    445 MINNESOTA STREET
ATTORNEY GENERAL                                STATE OF MINNESOTA ATTORNEY GENERAL ST. PAUL MN 55101-2131                    ATTORNEY.GENERAL@AG.STATE.MN.US   First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    SUPREME COURT BUILDING
                                                                                    207 W. HIGH ST.
ATTORNEY GENERAL                                STATE OF MISSOURI ATTORNEY GENERAL JEFFERSON CITY MO 65102                    ATTORNEY.GENERAL@AGO.MO.GOV       First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    215 N SANDERS, THIRD FLOOR
                                                                                    PO BOX 201401
ATTORNEY GENERAL                                STATE OF MONTANA ATTORNEY GENERAL HELENA MT 59620-1401                        CONTACTDOJ@MT.GOV                 First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    2115 STATE CAPITOL
                                                                                    2ND FL, RM 2115
ATTORNEY GENERAL                                STATE OF NEBRASKA ATTORNEY GENERAL LINCOLN NE 68509-8920                      AGO.INFO.HELP@NEBRASKA.GOV        First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    100 NORTH CARSON STREET
ATTORNEY GENERAL                                STATE OF NEVADA ATTORNEY GENERAL    CARSON CITY NV 89701                      AGINFO@AG.NV.GOV                  First Class Mail and Email



        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                               Page 10 of 13
                                                       Case 19-10234-KBO               Doc 765           Filed 08/31/21   Page 14 of 18
                                                                                                 Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below
                  DESCRIPTION                                  NAME                                    ADDRESS                               EMAIL                METHOD OF SERVICE
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                STATE OF NEW HAMPSHIRE ATTORNEY      33 CAPITOL ST.
ATTORNEY GENERAL                                GENERAL                              CONCORD NH 03301-                     ATTORNEYGENERAL@DOJ.NH.GOV           First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     RJ HUGHES JUSTICE COMPLEX
                                                                                     25 MARKET STREET, P.O. BOX 080
ATTORNEY GENERAL                                STATE OF NEW JERSEY ATTORNEY GENERAL TRENTON NJ 08625-0080                 ASKCONSUMERAFFAIRS@LPS.STATE.NJ.US   First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                STATE OF NEW MEXICO ATTORNEY         P.O. DRAWER 1508
ATTORNEY GENERAL                                GENERAL                              SANTA FE NM 87504-1508                                                     First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     THE CAPITOL
                                                                                     2ND FLOOR
ATTORNEY GENERAL                                STATE OF NEW YORK ATTORNEY GENERAL ALBANY NY 12224-0341                                                         First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                STATE OF NORTH CAROLINA ATTORNEY     9001 MAIL SERVICE CENTER
ATTORNEY GENERAL                                GENERAL                              RALEIGH NC 27699-9001                                                      First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     STATE CAPITOL
                                                STATE OF NORTH DAKOTA ATTORNEY       600 E BOULEVARD AVE, DEPT 125
ATTORNEY GENERAL                                GENERAL                              BISMARCK ND 58505-0040                NDAG@ND.GOV                          First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     30 E. BROAD ST.
                                                                                     14TH FLOOR
ATTORNEY GENERAL                                STATE OF OHIO ATTORNEY GENERAL       COLUMBUS OH 43215                                                          First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     313 NE 21ST STREET
ATTORNEY GENERAL                                STATE OF OKLAHOMA ATTORNEY GENERAL OKLAHOMA CITY OK 73105                                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     1162 COURT STREET NE
ATTORNEY GENERAL                                STATE OF OREGON ATTORNEY GENERAL     SALEM OR 97301                        CONSUMER.HOTLINE@DOJ.STATE.OR.US     First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     STRAWBERRY SQUARE
                                                STATE OF PENNSYLVANIA ATTORNEY       16TH FLOOR
ATTORNEY GENERAL                                GENERAL                              HARRISBURG PA 17120                                                        First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                STATE OF RHODE ISLAND ATTORNEY       150 SOUTH MAIN STREET
ATTORNEY GENERAL                                GENERAL                              PROVIDENCE RI 02903-                                                       First Class Mail
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                STATE OF SOUTH CAROLINA ATTORNEY     P.O. BOX 11549
ATTORNEY GENERAL                                GENERAL                              COLUMBIA SC 29211-1549                                                     First Class Mail




        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                                 Page 11 of 13
                                                       Case 19-10234-KBO                Doc 765          Filed 08/31/21       Page 15 of 18
                                                                                                 Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below
                  DESCRIPTION                                   NAME                                   ADDRESS                                          EMAIL             METHOD OF SERVICE
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    P.O. BOX 20207
ATTORNEY GENERAL                                STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202-0207                        CONSUMER.AFFAIRS@TN.GOV              First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    CAPITOL STATION
                                                                                    P.O. BOX 12548
ATTORNEY GENERAL                                STATE OF TEXAS ATTORNEY GENERAL     AUSTIN TX 78711-2548                           PUBLIC.INFORMATION@OAG.STATE.TX.US   First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    P.O. BOX 142320
ATTORNEY GENERAL                                STATE OF UTAH ATTORNEY GENERAL      SALT LAKE CITY UT 84114-2320                   UAG@UTAH.GOV                         First Class Mail and Email
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    900 EAST MAIN STREET
ATTORNEY GENERAL                                STATE OF VIRGINIA ATTORNEY GENERAL  RICHMOND VA 23219                                                                   First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    1125 WASHINGTON ST. SE
                                                STATE OF WASHINGTON ATTORNEY        P.O. BOX 40100
ATTORNEY GENERAL                                GENERAL                             OLYMPIA WA 98504-0100                                                               First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                STATE OF WEST VIRGINIA ATTORNEY     STATE CAPITOL BLDG 1 ROOM E 26
ATTORNEY GENERAL                                GENERAL                             CHARLESTON WV 25305                            CONSUMER@WVAGO.GOV                   First Class Mail and Email

                                                                                    ATTN: BANKRUPTCY DEPARTMENT
                                                                                    WISCONSIN DEPARTMENT OF JUSTICE
                                                                                    STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857
ATTORNEY GENERAL                                STATE OF WISCONSIN ATTORNEY GENERAL MADISON WI 53707-7857                                                               First Class Mail

                                                                                      ATTN: COURTNEY J. HULL, ASSISTANT ATTORNEY
                                                                                      GENERAL
                                                                                      BANKRUPTCY & COLLECTIONS DIVISION MC 008
COUNSEL TO THE TEXAS COMPTROLLER OF PUBLIC THE COMPTROLLER OF PUBLIC ACCOUNTS         P.O. BOX 12548
ACCOUNTS                                   OF THE STATE OF TEXAS                      AUSTIN TX 78711-2548                         courtney.hull@oag.texas.gov          Email
                                                                                      ATTN: LEO P. ROGERS, COUNTY ATTORNEY
                                                                                      ONE HARRISON STREET, S.E., 5TH FLOOR
                                                                                      P.O. BOX 7000
THE COUNTY OF LOUDOUN, VIRGINIA                 THE COUNTY OF LOUDOUN, VIRGINIA       LEESBURG VA 20177-7000                       Steve.Jackson@Loudoun.gov            First Class Mail and Email
                                                                                      ATTN: ANDREW S. CONWAY, ESQ.
                                                                                      200 EAST LONG LAKE ROAD, SUITE 300
COUNSEL TO TAUBMAN LANDLORDS                    THE TAUBMAN COMPANY                   BLOOMFIELD HILLS MI 48304                    ACONWAY@TAUBMAN.COM                  Email
                                                                                      ATTN: KAY D. BROCK, ASSISTANT COUNTY
                                                                                      ATTORNEY
                                                                                      P.O. BOX 1748
COUNSEL FOR TRAVIS COUNTY                       TRAVIS COUNTY ATTORNEY                AUSTIN TX 78767                              KAY.BROCK@TRAVISCOUNTYTX.GOV         Email




        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                                 Page 12 of 13
                                                        Case 19-10234-KBO             Doc 765           Filed 08/31/21       Page 16 of 18
                                                                                                Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below
                  DESCRIPTION                                   NAME                                   ADDRESS                                     EMAIL            METHOD OF SERVICE
                                                                                     ATTN: BANKRUPTCY DEPARTMENT
                                                                                     US DEPT OF JUSTICE
                                                UNITED STATES OF AMERICA ATTORNEY    950 PENNSYLVANIA AVE NW
ATTORNEY GENERAL                                GENERAL                              WASHINGTON DC 20530-0001                                                     First Class Mail
                                                                                     ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                     1007 ORANGE ST STE 700
                                                                                     PO BOX 2046
US ATTORNEY FOR THE DISTRICT OF DELAWARE        US ATTORNEY FOR DELAWARE             WILMINGTON DE 19899-2046                    USADE.ECFBANKRUPTCY@USDOJ.GOV    First Class Mail and Email
                                                                                     ATTN: DAVID GRIFFITHS, LISA LANSIO
COUNSEL TO PREPETITION AGENT, CORTLAND                                               767 FIFTH AVENUE                            DAVID.GRIFFITHS@WEIL.COM
CAPITAL MARKET SERVICES LLC                     WEIL GOTSHAL & MANGES LLP            NEW YORK NY 10153                           LISA.LANSIO@WEIL.COM             First Class Mail and Email
                                                                                     ATTN: BANKRUPTCY ADMINISTRATION
                                                                                     C/O A RICOH USA PROGRAM F/D/B/A IKON
                                           WELLS FARGO FINANCIAL SERVICES, LLC       FINANCIAL SERVICES
WELLS FARGO FINANCIAL SERVICES, LLC FKA GE FKA GE CAPITAL INFORMATION                P.O. BOX 13708
CAPITAL INFORMATION TECHNOLOGY SOLUTIONS TECHNOLOGY SOLUTIONS                        MACON GA 31208-3708                                                          First Class Mail
                                                                                     ATTN: MARC S. CASARINO, ESQUIRE
                                                                                     COURTHOUSE SQUARE
                                                                                     600 N. KING STREET, SUITE 800
COUNSEL FOR GOOGLE LLC                          WHITE AND WILLIAMS LLP               WILMINGTON DE 19801                         CASARINOM@WHITEANDWILLIAMS.COM   Email
                                                                                     ATTN: JUDITH LABOMBARDA
COUNSEL TO EASTVIEW MALL LLC, GREECE RIDGE,                                          1265 SCOTTSVILLE ROAD
LLC, THE MARKETPLACE                        WILMORITE MANAGEMENT GROUP               ROCHESTER NY 14624                          JLABOMBARDA@WILMORITE.COM        First Class Mail and Email
                                                                                     ATTN: RICHARD BLACKSTONE WEBBER, II, ESQ.
COUNSEL TO HEWY WINE CHILLERS, LLC A/K/A                                             315 ROBINSON STREET, SUITE 600
CORKCICLE                                       ZIMMERMAN, KISER & SUTCLIFFE, P.A.   ORLANDO FL 32801                            RWEBBER@ZKSLAWFIRM.COM           Email




        In re: RMBR Liquidation, Inc., et al.
        Case No. 19-10234 (KBO)                                                                Page 13 of 13
Case 19-10234-KBO   Doc 765   Filed 08/31/21   Page 17 of 18




                       Exhibit B
                                                                              Case 19-10234-KBO                      Doc 765                Filed 08/31/21                 Page 18 of 18
                                                                                                                                  Exhibit B
                                                                                                                         Litigation Parties Service List
                                                                                                                           Served as set forth below

MMLID                       NAME                                  ADDRESS 1                       ADDRESS 2                   ADDRESS 3                        ADDRESS 4           CITY   STATE POSTAL CODE             EMAIL              METHOD OF SERVICE
7220867 ANDREA JOHNSON                              C/O LEVINE & BLIT, PLLC             ATTN: RUSSELL S. MORIARTY   350 FIFTH AVENUE                   SUITE 4020          NEW YORK       NY   10118                                     First Class Mail
7230781 Bright, Maria E.                            2668 Burton St SE                                                                                                      Warren         OH   44484          khykari2@hotmail.com       First Class Mail and Email
7563686 BRINDALYN P. FOSTER                         1817 W. MARKS RD                                                                                                       MARKS          MS   38646                                     First Class Mail

7220865 CHERISHED MOMENTS, LLC                      C/O SWAN LAW FIRM, PLLC             ATTN: MARK S. SWAN          10808 S. RIVER FRONT PARKWAY SUITE 363                 SOUTH JORDAN   UT   84095                                     First Class Mail
7220866 CHERISHED MOMENTS, LLC                      3677 N. HIGHWAY 126, SUITE P                                                                                           FARR WEST      UT   84404                                     First Class Mail
7563718 CHERISHED MOMENTS, LLC                      PO BOX 13165                                                                                                           OGDEN          UT   84412                                     First Class Mail

7563724 CONSOLIDATED GRAPHICS GROUP, INC. 1614 East 40th Street                                                                                                            Cleveland      OH   44103-2319                                First Class Mail
                                          C/O LAW OFFICES OF MARK                                                   1875 CENTURY PARK EAST,
7563751 ERNEST JORDAN                     YABLONOVICH                                   ATTN: MARK YABLONOVICH      SUITE 700                                              LOS ANGELES    CA   90067                                     First Class Mail
7563757 FRANK TREFCER                     C/O LAW OFFICE OF JACOB KORDER                ATTN: JACOB KORDER          4701 PARK AVENUE SOUTH                                 NEW YORK       NY   10016                                     First Class Mail
7563777 GREENWOOD PARK MALL               ATTN: CHRISTOPHER L. CASSIDY                  8250 HAVERSTICK ROAD        SUITE 235                                              INDIANAPOLIS   IN   46240                                     First Class Mail

7220868 GREENWOOD PARK MALL, LLC                    C/O CLEVELAND LEHNER CASSIDY        ATTN: CHRISTOPHER L. CASSIDY 6214 CARROLLTON AVE               STE A               INDIANAPOLIS   IN   46220                                     First Class Mail
                                                    C/O M.S. MANAGEMENT ASSOCIATES      225 WEST WASHINGTON
7220869   GREENWOOD PARK MALL, LLC                  INC.                                STREET                                                                             INDIANAPOLIS   IN   46204-3438                                First Class Mail
7220870   GREENWOOD PARK MALL, LLC                  867695 RELIABLE PARKWAY                                                                                                CHICAGO        IL   60689-5311                                First Class Mail
7220871   JOHNSON, ANDREA                           2854 GORTON RD.                                                                                                        CORNING        NY   14830                                     First Class Mail
7563683   JONATHAN WILLIAMS                         550 RIVERSTONE PKWY APT B307                                                                                           CANTON         GA   30114                                     First Class Mail
                                                    C/O LAW OFFICES OF MARK                                         1875 CENTURY PARK EAST,
7220872 JORDAN, ERNEST                              YABLONOVICH                         ATTN: MARK YABLONOVICH      SUITE 700                                              LOS ANGELES    CA   90067                                     First Class Mail
7563771 KAUR, ET. AL.                               513 EMERALD HILLS CIR                                                                                                  FAIRFIELD      CA   94533                                     First Class Mail
        MATEEL ENVIRONMENTAL JUSTICE
7563696 FOUNDATION                                  1125 16TH ST                        STE 204                                                                            ARCATA         CA   95521                                     First Class Mail
7563704 MYESHA WILLIAMS                             591 MILLBRIDGE                                                                                                         CLEMENTON      NJ   08021                                     First Class Mail
7563768 ROXANNE FILKORN                             224 WILLARD AVE. SE                                                                                                    WARREN         OH   44483                                     First Class Mail

7220862 SIMON PROPERTY GROUP, L.P.                  C/O CLEVELAND LEHNER CASSIDY        ATTN: CHRISTOPHER L. CASSIDY 6214 CARROLLTON AVE STE A                             INDIANAPOLIS   IN   46220-2190                                First Class Mail
7220863 SIMON PROPERTY GROUP, L.P.                  1359 MOMENTUM PLACE                                                                                                    CHICAGO        IL   60689-5311                                First Class Mail
                                                    C/O M.S. MANAGEMENT ASSOCIATES      115 WEST WASHINGTON
7220864   SIMON PROPERTY GROUP, L.P.                INC.                                STREET                                                                             INDIANAPOLIS   IN   46204                                     First Class Mail
7563793   Sommer Electric Corporation               818 Third St. NE                                                                                                       Canton         OH   44704          jhuck@sommerelectric.com   First Class Mail and Email
7563689   SYNTHIA S. SHEWALTER                      853 VIENNA AVE                                                                                                         NILES          OH   44446                                     First Class Mail
7220873   TREFCER, FRANK                            23 CHAFFEE AVENUE                                                                                                      ALBERTSON      NY   11507                                     First Class Mail
7220874   TREFCER, FRANK                            C/O LAW OFFICE OF JACOB KORDER      ATTN: JACOB KORDER          4701 PARK AVENUE SOUTH             3RD FLOOR NORTH     NEW YORK       NY   10016                                     First Class Mail
                                                    U.S. Equal Employment Opportunity
7220875 TREFCER, FRANK                              Commission                          New York District Office    33 Whitehall Street, 5th Floor                         New York       NY   10004                                     First Class Mail
7220876 WILLIAMS, MYESHA                            591 MILLBRIDGE                                                                                                         CLEMENTON      NJ   08021-                                    First Class Mail




            In re: RMBR Liquidation, Inc., et al.
            Case No. 19-10234 (KBO)                                                                                               Page 1 of 1
